United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                              December 7, 2004

                                      Before

                 Hon. RICHARD A. POSNER, Circuit Judge

                 Hon. KENNETH F. RIPPLE, Circuit Judge

                 Hon. ILANA DIAMOND ROVNER, Circuit Judge


No. 04-1042

SALTON, INCORPORATED,                          Appeals from the United States
              Plaintiff-Appellee,              District Court for the Northern
    v.                                         District of Illinois, Eastern Division.

PHILIPS DOMESTIC APPLIANCES                    Nos. 03 C 5660 & 04 C 0058
AND PERSONAL CARE B.V.,
            Defendant-Appellant,               Joan Humphrey Lefkow,
      v.                                       Judge.

ELECTRICAL & ELECTRONICS
LIMITED,
               Intervenor-Appellee.
         _______________

No. 04-1359

PHILIPS DOMESTIC APPLIANCES
AND PERSONAL CARE B.V.,
             Plaintiff-Appellant,
      v.

SALTON, INCORPORATED,
             Defendant-Appellee,
    and.

ELECTRICAL & ELECTRONICS
LIMITED,
             Intervenor-Appellee.
Nos. 04-1042, 04-1359 & 04-2994                                             Page 2


          _______________

No. 04-2994

SALTON, INCORPORATED,
                    Plaintiff,
     v.

PHILIPS DOMESTIC APPLIANCES
AND PERSONAL CARE B.V.,
             Defendant-Appellee,
      v.

ELECTRICAL & ELECTRONICS
LIMITED,
            Intervenor-Appellant.



                                      ORDER

      The opinion of this court issued on December 7, 2004, is amended as follows:

              On page 8, line 8, the word “on” should be inserted so that
              the sentence will read: The rule lists several factors as
              bearing on “equity and good conscience.”